


110 HR 1247 IH: 9/11 Comprehensive Health Benefits Act of

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1247
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Nadler (for
			 himself, Mr. Ackerman,
			 Mr. Bishop of Georgia,
			 Ms. Corrine Brown of Florida,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Crowley,
			 Ms. DeLauro,
			 Mr. Engel,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Israel, Mr.
			 Kucinich, Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. Meehan,
			 Mr. Meeks of New York,
			 Mr. George Miller of California,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Pascrell,
			 Mr. Rush, Mr. Serrano, Ms.
			 Slaughter, Ms. Velázquez,
			 Mr. Weiner,
			 Mr. Bishop of New York, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for comprehensive health benefits for the relief of individuals whose
		  health was adversely affected by the 9/11 disaster.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 Comprehensive Health Benefits Act
			 of 2007.
		2.Medicare-based
			 eligibility and benefits for individuals with a 9/11 disaster-connected health
			 condition
			(a)In
			 generalTitle XVIII of the
			 Social Security Act is amended by inserting after section 1808 the following
			 new section:
				
					1809.Benefits for individuals with a 9/11 disaster-connected
		  health condition(a)In
				generalEvery 9/11 impacted individual (as defined in subsection
				(b)(1)(A)) who has a 9/11 disaster-connected health condition (as defined in
				subsection (b)(2))—
							(1)is entitled to
				9/11-related benefits (as defined in subsection (c)(1)) under this title
				without payment of any premium; and
							(2)if the individual is not otherwise entitled
				to benefits under part A (or enrolled under part B), is eligible to enroll
				under subsection (d) for benefits under parts A, B, and D that are in addition
				to the 9/11-related benefits provided under paragraph (1).
							Paragraph
				(1) shall apply regardless of whether or not the individual is otherwise
				entitled to benefits under part A, B, or D. Paragraph (2) shall apply
				regardless of whether the individual is covered under a group health plan or
				otherwise has other health insurance or benefits coverage.(b)Eligibility
							(1)9/11
				impacted individual defined
								(A)In
				generalFor purposes of this section, the term 9/11
				impacted individual means any of the following:
									(i)Emergency
				services or rescue and recovery personnelAny emergency services
				or rescue and recovery personnel who responded to the 9/11 New York terrorist
				attacks at any time during the period beginning on September 11, 2001, and
				ending on August 31, 2002.
									(ii)Individuals
				exposed to hazardous substances, pollutants, or contaminantsAny individual exposed in New York City to
				hazardous substances, pollutants, or contaminants released from the collapse of
				the World Trade Center that occurred in the 9/11 New York terrorist attacks or
				from the fires that occurred, or from the handling of resulting debris,
				thereafter.
									(iii)Other
				individualsAny other individual whom the Secretary determines to
				be appropriate.
									(B)Emergency
				services or rescue and recovery personnel includedFor purposes
				of this paragraph, the term emergency services personnel or rescue and
				recovery personnel includes any of the following:
									(i)A Federal, State, or city employee who
				responded to the 9/11 New York terrorist attacks.
									(ii)An individual who, as a worker or
				volunteer, was involved in clean-up, repair, or infrastructure restoration
				activities related to the 9/11 New York terrorist attacks.
									(iii)An individual participating in a search and
				rescue team, or who assisted in the recovery of human remains, after the 9/11
				New York terrorist attacks.
									(iv)Any other relief or rescue worker who the
				Secretary determines to be appropriate.
									(C)Presumption of
				exposure to hazardous substances, pollutants, or contaminants
									(i)In
				generalAn individual shall
				be treated as described in subparagraph (A)(ii) if the individual resided,
				owned a business, was employed, or attended school, child care, or adult day
				care in a building that was exposed to hazardous substances, pollutants, or
				contaminants released from the collapse of the World Trade Center that occurred
				during such attacks on or after September 11, 2001 or from the fires that
				occurred, or from the handling of resulting debris, thereafter.
									(ii)Treatment of
				buildingsFor purposes of
				clause (i), any building in Manhattan, Brooklyn, Queens, Staten Island, or
				Northern New Jersey (as delineated by the Secretary) shall be treated as being
				described in such clause if there is evidence that the building was exposed to
				hazardous substances, pollutants, or contaminants released from the collapse of
				the World Trade Center or from the fires that occurred thereafter at any time
				during the period beginning on September 11, 2001, and ending on December 31,
				2001.
									(2)9/11
				disaster-connected health condition defined
								(A)In
				generalFor purposes of this
				section, the term 9/11 disaster-connected health condition means
				an adverse health condition (including the exacerbation of a pre-existing
				health condition), which also may be an adverse mental health condition, that,
				in the judgment of a qualified medical practitioner (including a therapist in
				the case of an adverse mental health condition), can reasonably be considered
				to be associated with exposure to the 9/11 New York terrorist attacks.
								(B)9/11
				New York terrorist attacks definedFor purposes of this section,
				the term 9/11 New York terrorist attacks means the terrorist
				attacks that occurred on September 11, 2001, in New York City, New York.
								(C)Treatment of
				adverse mental health conditionFor purposes of subparagraph (A),
				an individual shall be considered to have a 9/11 disaster-connected health
				condition if the individual has an adverse emotional or psychological health
				impact that—
									(i)has been formally
				diagnosed by a qualified medical practitioner or therapist; and
									(ii)can be reasonably considered, in the
				judgment of such practitioner or therapist, to be associated with exposure to
				the 9/11 New York terrorist attacks.
									(3)CriteriaNot later than 30 days after the date of
				establishment of the Consortium established under section 3 of the
				9/11 Comprehensive Health Benefits Act of
				2007, the Secretary, in consultation with such Consortium, shall
				initially develop standardized criteria for medical practitioners to consult
				with for assistance in their determination of whether an individual has a 9/11
				disaster-connected health condition consistent with this subsection. The
				Secretary shall periodically review such criteria and may, from time to time
				and in consultation with the Consortium, modify such criteria as the Secretary
				determines appropriate.
							(4)Appeals
				processThe Secretary shall
				specify a process for the appeal of a determination that an individual is not
				eligible for benefits under this section. Such process shall be consistent with
				the process under section 1869 for the appeal of a determination that an
				individual is entitled to benefits under parts A and B.
							(5)Treatment of
				nonresidents and undocumented aliensNothing in this section
				shall be construed as making an individual ineligible for benefits under this
				section because the individual is not a resident of New York or the United
				States or because the individual is an alien or is not authorized to reside in
				the United States. Nothing in this paragraph shall be construed to provide for
				any benefits under this title for items and services furnished outside the
				United States, except as may otherwise be authorized under this title.
							(c)9/11-related
				benefits defined
							(1)In
				generalFor purposes of this section, the term 9/11-related
				benefits means benefits under parts A, B, and D for the treatment of any
				9/11 disaster-related health condition, subject to the following modifications
				with respect to such treatment:
								(A)No
				cost-sharingNo deductibles,
				coinsurance, copayments, or other cost-sharing shall be applicable.
								(B)Elimination of
				day or dollar limitationsAny day or dollar limitations on
				coverage with respect to such treatment, including such limitations under
				sections 1812, 1833(g), and 1860D–2(b)(3), shall not be applicable.
								(2)Entitlement
				without premiumsAn individual entitled to 9/11-related benefits
				under this section is deemed to be entitled to benefits under parts A, B, and D
				with respect to such 9/11-related benefits without requirement for payment for
				any premium. The entitlement to such benefits shall begin on the date that the
				individual is determined to be eligible for such benefits, but in no case
				before the date of the enactment of this section.
							(3)Relation to part
				CExcept in the case of an
				individual enrolled under part A or B under subsection (d) or otherwise,
				9/11-related benefits are not available through enrollment in a Medicare
				Advantage plan under part C.
							(d)Enrollment
				option for additional medicare benefits
							(1)In
				generalWith respect to the enrollment option described in
				subsection (a)(2), an eligible individual may enroll under part A or B (or
				both), and under part D, in a manner and form prescribed in regulations. Such
				regulations shall provide for continuous open enrollment for such
				individuals.
							(2)Premiums
								(A)In
				generalExcept as provided in this paragraph, the premium for
				enrollment under part A under this subsection shall be the same as the premium
				established under subsection (d) of section 1818 for enrollment under such
				section, subject to any reduction provided under such subsection.
								(B)Elimination of
				premium based on quarters of coverageNo premium shall be imposed under
				subparagraph (A) in the case of an individual if the individual would be
				entitled, based solely on the number of quarters of coverage under title II, to
				benefits under part A under section 226(a), 226(b), or 226A.
								(C)No late
				enrollment penaltyAn
				individual enrolling under part A, B, or D under this subsection shall not be
				subject to any late enrollment penalty, including under sections 1839(b) and
				1860D–13(b).
								(3)Enrollment under
				parts B and DFor purposes of parts B and D, in the case of an
				individual eligible to enroll under this subsection, the individual’s initial
				enrollment period under such parts shall be treated as beginning on the date of
				such eligibility and having no end date.
							(4)Coverage
								(A)In
				generalThe period (in this subsection referred to as a
				coverage period) during which an individual enrolled under this
				subsection is entitled to benefits under the respective part shall begin on the
				first day of the first month that begins at least 15 days after the date of the
				individual’s enrollment under such part.
								(B)TerminationAn individual's coverage period under this
				subsection under a part shall continue until the individual's enrollment under
				such part is terminated as follows:
									(i)As
				of the month following the month in which the individual files notice that the
				individual no longer wishes to be enrolled in the part under this
				subsection.
									(ii)For nonpayment of
				any applicable premiums under such part.
									(iii)With respect to
				coverage under part D, as of the month in which the individual is neither
				enrolled in part A nor enrolled in part B.
									The
				termination of a coverage period under clause (ii) shall take effect on a date
				determined under regulations, which may be determined so as to provide a grace
				period in which overdue premiums may be paid and coverage continued. The grace
				period determined under the preceding sentence shall not exceed 90 days; except
				that it may be extended to not to exceed 180 days in any case where the
				Secretary determines that there was good cause for failure to pay the overdue
				premiums within such 90-day period.(e)Payment-related
				provisions
							(1)Authorization of
				appropriations to cover additional benefitsThere are authorized
				to be appropriated to the Federal Hospital Insurance Trust Fund and the Federal
				Supplementary Medical Insurance Trust Fund, and the Medicare Prescription Drug
				Account in such Trust Fund, such sums as may be necessary to cover the costs
				under such Trust Funds and Account of providing benefits under this section,
				net of any premiums paid with respect to such benefits under subsection
				(d).
							(2)Reimbursement of
				prescription drug plans and MA plans for 9/11-related
				benefitsWith respect to benefits under a prescription drug plan
				under part D or under a Medicare Advantage plan under part C, the Secretary
				shall provide for reimbursement to the plan from the appropriate Trust Funds
				and Accounts under this title for the cost of 9/11-related benefits provided
				under the plan under this section, including costs related to the application
				of the benefit modifications described in subsection
				(c)(1).
							.
			(b)Nondiscrimination
			 in health benefits; Medicare made primary payer for treatment of 9/11
			 disaster-connected health conditions
				(1)Nondiscrimination
			 requirementSection 1862(b) of such Act (42 U.S.C. 1395y(b)) is
			 amended—
					(A)by redesignating
			 subparagraph (D) of paragraph (1) as subparagraph (G) and by moving it to the
			 end of such paragraph;
					(B)by inserting after
			 subparagraph (C) of paragraph (1) the following new subparagraph:
						
							(D)Individuals with
				a 9/11-disaster connected health condition
								(i)In
				generalA group health plan,
				individual health insurance coverage, or any other form of health benefits
				coverage—
									(I)may not take into
				account that an individual who is covered under the plan or coverage is
				entitled to 9/11-related benefits under this title under section 1809 or is
				eligible for benefits under this title under subsection (a)(2) of such section;
				and
									(II)shall provide that any individual described
				in subclause (I) shall be entitled to the same benefits under the plan or
				coverage under the same conditions as any similarly situated individual who is
				so described.
									(ii)Enforcement
									(I)Civil money
				penaltiesAny plan or
				coverage that violates clause (i) is subject to a civil money penalty of not to
				exceed $25,000 for each such violation. The provisions of section 1128A (other
				than subsections (a) and (b)) shall apply to a civil money penalty under the
				previous sentence in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
									(II)Private cause
				of actionAn individual
				adversely affected by a violation of clause (i) may bring a private cause of
				action to enjoin the violation and to obtain damages (which shall be in an
				amount double the amount otherwise provided and may include reasonable
				attorney’s fees) resulting from such a
				violation.
									;
				
					(C)in the second
			 sentence of paragraph (2)(A), by inserting after large group health
			 plan the following: or other coverage described in paragraph
			 (1)(D)(i);
					(D)in paragraph
			 (2)(B)(vi), by inserting or other coverage described in paragraph
			 (1)(D)(i) after employer group health plan; and
					(E)in paragraph
			 (3)(C)—
						(i)in
			 the heading by inserting or other coverage after
			 large group health
			 plan; and
						(ii)by
			 inserting or other coverage described in paragraph (1)(D)(i)
			 after large group health plan.
						(2)Medicare made
			 primary payer for treatment of 9/11 disaster-connected health
			 conditionsSuch section is further amended in paragraph
			 (2)—
					(A)in subparagraph (A),
			 by striking subparagraph (B) and inserting subparagraphs
			 (B) and (D); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(D)Medicare is
				primary payer for treatment of 9/11 disaster-connected health
				conditionsPayment under this
				title shall be made without regard to subparagraph (A) for an item or service
				for the treatment of a 9/11 disaster-connected health condition (as defined in
				section
				1809(b)(2)).
							.
					(c)Prohibition of
			 discrimination in workers’ compensation and employment
				(1)Workers’
			 compensation
					(A)Discrimination
			 prohibitedA workers’ compensation law or plan may not
			 discriminate against an individual by virtue of the individual’s entitlement to
			 benefits under title XVIII of the Social Security Act under section 1809 of
			 such Act, as inserted by subsection (a).
					(B)Private cause of
			 actionAn individual
			 adversely affected by a violation of subparagraph (A) may bring a private cause
			 of action to enjoin the violation and to obtain damages (which shall be in an
			 amount double the amount such individual was otherwise entitled to under such
			 law or plan and may include reasonable attorney’s fees) resulting from such a
			 violation.
					(2)Employment
					(A)Discrimination
			 prohibitedAn employer may not discriminate against an individual
			 in regards to hiring, advancement, compensation, or other terms, conditions,
			 and privileges of employment by virtue of the individual’s entitlement to
			 benefits under title XVIII of the Social Security Act under section 1809 of
			 such Act, as inserted by subsection (a).
					(B)EnforcementThe powers, remedies, and procedures
			 provided in sections 705, 706, 707, 709, 710, and 711 of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000e–4 et seq.) to the Equal Employment Opportunity
			 Commission, the Attorney General, or any person, alleging a violation of title
			 VII of that Act (42 U.S.C. 2000e et seq.) shall be the powers, remedies, and
			 procedures this subsection provides to the Equal Employment Opportunity
			 Commission, the Attorney General, or any person, respectively, alleging
			 discrimination in violation of subparagraph (A), except that any employer found
			 by a court to have intentionally engaged in discrimination in violation of
			 subparagraph (A) shall be additionally subject to a civil penalty of not to
			 exceed $25,000 for each such violation.
					(C)Employer
			 definedAs used in this paragraph, the term employer
			 has the same meaning given that term in section 101(5) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12112(5)).
					(d)Conforming
			 amendments
				(1)Application of
			 enrollment correction provisionsSection 1837(h) of the Social
			 Security Act (42 U.S.C. 1395p(h)) is amended by inserting or section
			 1809(d) after 1818.
				(2)Conforming
			 referenceThe second sentence of section 1818(a) of such Act (42
			 U.S.C. 1395i–2(a)) is amended by inserting or 1809(d) after
			 1818A .
				(3)Application of
			 QMB provisionsSection 1905(p)(1)(A) of such Act (42 U.S.C.
			 1396d(p)(1)(A)) is amended by inserting or 1809(d) after
			 1818.
				3.Consortium to
			 conduct screening, monitoring, treatment, and research regarding 9/11
			 disaster-connected health conditions
			(a)Establishment of
			 Consortium
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Director of the Centers for Disease Control and Prevention and the Director of
			 the National Institutes of Health, shall establish a consortium (in this
			 section referred to as the Consortium).
				(2)Composition
					(A)In
			 generalThe Consortium shall
			 consist of institutions, programs, and practitioners that have provided, or are
			 qualified to provide, screening, clinical examinations, or long-term health
			 monitoring and analysis and treatment regarding 9/11 disaster-connected health
			 conditions. The Consortium shall also include community-based organizations
			 with expertise in providing outreach to hard-to-reach affected
			 communities.
					(B)DirectorThe Consortium shall have a director,
			 appointed by the Secretary, who shall be a Federal official responsible for the
			 administration of the Consortium, including its governance and management. The
			 director also shall be the primary Federal official responsible for general
			 health issues relating to the 9/11 New York terrorist attacks.
					(C)Public
			 participation in governanceThe Secretary shall provide for public
			 participation, including representatives of affected communities or members of
			 affected populations, in the governance of the Consortium.
					(3)Duties
					(A)In
			 generalThe Consortium shall conduct and coordinate screening,
			 monitoring, treatment, and diagnostic research on the 9/11 disaster-connected
			 health conditions.
					(B)Specific
			 dutiesSpecifically, the Consortium shall—
						(i)conduct outreach to hard-to-reach affected
			 communities;
						(ii)develop diagnostic criteria for the
			 purposes of identifying latent and late-onset 9/11 disaster-connected health
			 conditions;
						(iii)develop treatments for 9/11
			 disaster-connected health conditions; and
						(iv)track the adverse health and mental health
			 conditions on historically underserved populations, including children, the
			 elderly, and minority populations.
						(4)Clinical
			 facilityThe Consortium shall have a clinical facility located in
			 Lower Manhattan, New York City.
				(b)Annual report by
			 NIHThe Director of the National Institutes of Health shall
			 submit to Congress an annual report describing the findings of research
			 conducted under this section.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be required to carry out this section.
			(d)9/11
			 disaster-connected health conditionThe term 9/11 disaster-connected
			 health condition has the meaning given such term in section
			 1809(b)(2)(A) of the Social Security Act, as inserted by the amendment made by
			 section 2(a).
			
